Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The newly amended claims are allowable as they cannot be anticipated or otherwise rendered obvious over the prior art of record.  The closest prior art is to Shimooka, previously applied (20090033201), who teaches the creation of an overlapping range of phosphors having longer wavelength emission than that which is claimed.  Those of ordinary skill in the art would not have found it obvious to arbitrarily create the phosphor of the prior art such that it had shorter wavelength emission as this goes against the explicit teachings of Shimooka.  US20110180780, US20110163322 are noted as teaching similar compositions with the claimed emission wavelength, but make use of Sr as an alkaline earth component.  US20100142189, US20090322990, US20130249422 are noted as having teachings similar to those of Shimooka, wherein the compositions are similar, but the emission characteristics of the phosphors are different than those claimed.  Applicant’s patented claims to US20150377429 are noted, but do not obviate the features of the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734